Citation Nr: 1400666	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to November 1969. 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision which granted the appellant service connection for treatment purposes only for residuals of a shrapnel wound of the left shoulder, bilateral hearing loss disability, and posttraumatic stress disorder (PTSD), and a June 2009 decisional letter which again determined that the appellant was not entitled to monetary benefits from VA due to the character of his discharge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was originally separated from service "under conditions other than honorable (OTH)".  A Navy Discharge Review Board record reflects that the appellant had previously been found guilty by a special court martial in November 1968 for unauthorized absence from August 2, 1968 to September 24, 1968.  He had also received nonjudicial punishment (NJP) on February 25, 1969 for unauthorized absence of seven days, had received NJP on April 24, 1969 for unauthorized absence of two days, being unshaven, and without a starched hat, had received NJP on May 6, 1969 for having an unclean rifle, had received NJP on May 20 1969 for unauthorized absence of three days, and had received NJP on September 29, 1969 for unauthorized absence of one day.  In November 1969, he had been found unfit for duty and was discharged.  

Subsequently, in November 1975, the appellant was granted a full pardon by authority of President Gerald Ford.  In 1977, the appellant was granted a clemency discharge certificate (DD Form 1953MC).  

In July 1977, the appellant was notified that his discharge had been changed to a "general discharge" for the "convenience of the government."  In February 1978, the appellant's original DD 214, which showed a character of separation as "under conditions other than honorable" was cancelled and superseded.  The appellant was issued another DD 214 which reflected a character of service as "under honorable conditions."  A June 1978 DD 215 reflects "Discharge reviewed under Public Law 95-126 and a determination made that characterization of service is warranted by PM [dated] 19 Jan 1977."  In June 1978 correspondence, the appellant was notified that he had not responded within the required time period to the Naval Discharge Review Board finding that he would not qualify for upgrading under the new, uniform standards for discharge review.  

In a June 1979 administrative decision, VA determined that the appellant's discharge from service was issued under conditions which constitute a bar to benefits administered by VA with the possible exception of health care.  It was noted that, while in service, the appellant had received nonjudicial punishment, had seven periods of lost time, and had been recommended for discharge for unfitness.  It was further noted that there was nothing to indicate that he had been incapable of distinguishing right from wrong and of adhering to the right.  It was also noted that at the time of his clemency discharge, the appellant had offered no compelling reason for his actions.  A determination was made that "characterization of service was warranted but upgrade of the discharge was not in order."  VA concluded that the appellant's discharge was a bar to VA benefits, with the possible exception of health care.  The appellant was notified of the decision in July 1979 and provided with Notice of Procedural and Appellate Rights; he did not appeal.   

In 2008, the appellant filed claims for entitlement to service connection for several disabilities.  As noted above, the RO, in a January 2009 rating decision, granted service connection for treatment purposes only for three of the claimed disabilities, and denied the other two disabilities (high blood pressure and Hepatitis C.)  In a March 2009 Notice of disagreement, the appellant stated that he should be compensated for his PTSD.  In June 2009 correspondence, VA informed the appellant that the July 1979 administrative decision was a bar to benefits.  

In determining whether the appellant's discharge is a bar to benefits, the pertinent facts include the date of the change in character, and the reason for change in character.  See M21-1MR, Part III, Subpart v, Chapter 1, Section B.10.   

The RO has characterized the present issue as whether the bar to eligibility for VA monetary benefits due to the character of discharge was proper.  However, as the bar to benefits was determined in a 1979 decision, and the appeal period for that decision has passed, the correct issue is "whether new and material evidence has been received to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits."  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  This requirement is applicable to cases involving character of discharge for VA benefits purposes. D'Amico v. West, 209 F.3d 1322 (2000).

The RO has not adjudicated the issue of whether new and material evidence has been received; thus, a remand for such adjudication is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and any other applicable legal precedent.  

Inform the appellant that, in a June 1979 administrative decision, VA determined that the appellant's discharge from service constitutes a bar to benefits administered by VA with the possible exception of health care, and that new and material evidence must relate to his character of discharge.

2.  Thereafter, after providing the appellant with appropriate time to submit evidence, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


